Title: To George Washington from William Jackson, 19 April 1789
From: Jackson, William
To: Washington, George



Philadelphia April 19th 1789.

Amidst the important cares which engage his attention, will my dear General permit the respectful intrusion of a private request on his goodness? it is the result of an implicit confidence in that goodness, dictated by necessity and declared with candor.
Having resolved to refer my wishes entirely to the graciousness of Your Excellency’s disposition towards me, and to the knowledge which observation may have afforded you of my character and conduct, I shall employ no other advocation than the enclosed letter—nor will I presume to trespass farther on your leisure than briefly to state the circumstances which have led to my present situation in life, and most respectfully to offer the reasons why I am solicitous to profit from the favorable sentiments which your Excellency has been pleased to express in my behalf—I cannot doubt that you will pardon this freedom; and I fondly hope to experience the heartfelt satisfaction of receiving

your patronage, which is the first wish of my mind, either as it concerns my happiness or interests my ambition.
Entering into the Army, at the early age of sixteen, it was my lot to pass eight years, the most interesting of my life, in the service of my country—The expence, necessarily induced, to support the character of an officer nearly exhausted my patrimonial pittance, and left me no other consolation, at the close of the war, than the consciousness of having faithfully done my duty. Collecting the remnant of my property I embarked in commerce, which, being neither congenial to my temper, nor favorable to my fortune, I was forced to abandon. Pursuing the advice of my particular friends I then entered upon the study of the law; which profession I have prosecuted to admission into the inferior Courts: but, the rules requiring a longer term of two years probation before I can practice in the supreme-Court (to which a late act of the Legislature has nearly transferred all process) I find myself denied the opportunity of employing any talents I may possess, or of excercising that industry, which a slender fortune, spent in public employ, has left as my sole resource against indigence and unmerited misfortune.
Under these circumstances I have determined, my dear General, to resort to your friendship—flattering myself that you will be equal⟨ly⟩ at liberty to exercise it consistently with your opinions ⟨of⟩ public propriety and private regard. To say that ⟨I⟩ cast myself entirely on your goodness, is but faintly to declare the confidence which my belief of your generous sentiments has inspired—To go farther, and without the previous interference of a single friend, to express my anxious wish of being employed under your immediate and personal direction is indeed presumptious: but, as it engages every solicitude of my mind, I cannot resist the impulse of honorable ambition, which prompts the presumption.
I should not, my dear General, have troubled you to peruse the enclosed letter, had not my station, in the southern department, denied me the honor of exercising my military functions under your immediate observance—They were executed (I trust the declaration partakes not of vanity) in such manner as to obtain the approbation of my General, and to procure for

me the inestimable friendship of my beloved Laurens. should they be crowned with the distinguished favor of Your Excellency’s regard, I shall never regret that I have toiled, bled, and been impoverished, in the service of my country—and the affliction that has followed the loss of my much lamented Friend will receive the grateful alleviation that Your Excellency’s remembrance of his worth has conducted me to happiness and honor.
My endeavors to be useful to that best of friends in his special mission to the Court of Versailles—and my subsequent agency in forwarding the supplies from Holland, are I believe known to Your Excellency—should they, or any other of my services contribute to obtain a gracious acceptance of this address, I shall hope the honor of a short interview, in which I fondly and anxiously trust it will be my happiness to receive your commands. No consideration can enhance the respectful affection, with which I am, Your Excellency’s obliged, faithful, and devoted Servant

W.Jackson

